Hardin, P. J.:
Section 483 of the Code of Civil Procedure requires “ the statement of the facts constituting each cause of action ” to be “ separate and numbered,” when “ the complaint sets forth two or more causes of action.” The remedy for an omission to comply with the requirement of that section is by motion and not by demurrer. (Bass v. Comstock, 38 N. Y., 21; S. C,, 36 How., 382; Freer v. Denton, 61 N. Y., 496.) If causes of action are improperly united, the remedy is by demurrer, whether properly separated and numbered or not. (Goldberg v. Utley, 60 N. Y., 427.) The facts stated in the first branch of the complaint, under the former system of pleading, would have justified a classification of the action as one for trespass. That term, “ in its most extensive signification, includes every description of wrong.” (1 Chitty’s Pleadings, 166.) It was an action “for injuries committed with force.”
The same author says : “And the .plaintiff may, in a declaration in trespass, unite a count for tbe battery or seduction of his servant, per quod servitium amisit, with a count for battery of the plaintiff himself. * * * However, if .these injuries be joined with a count in trespass, then each should be stated to have been committed vi et armisP (1 Chitty’s Pleadings, 200.)
The same learned author, at page 398, volume 1, says: “ Thus, in trespass for breaking and entering a house, the plaintiff may, in aggravation of damages, give in ‘evidence the debauching of his-daughter, or the battery of his servants under the general allegation alia enormia, etc., and yet the matter may be stated specially; but he cannot under the alia enormia give in evidence the loss of service, or any other matter which would of itself bear an action, for if it would, it should be stated specially.” (1 Chitty’s Pleadings, 397; Handy v. Chatfield, 23 Wend., 35.)
In Richardson v. Northrup (66 Barb., 87) Mullin, J., says: “ The rules of pleading at common law required distinct causes of action of the same nature to be stated in separate counts. And the joinder in the same count of several distinct causes of action, was consequently fatal on demurrer.”
We think the requirement of section 483 of the Code of Civil Procedure that “the statement of the facts constituting each cause of action must be separate and numbered” was violated by the pleader who drew *260the com plaint now before us. The first part of the complaint states a cause of action for breaking and entering the plaintiff’s dwelling-house and injuring the building and property and furniture, which allegations make out a distinct and separate cause of action, and the statement in that regal’d should have been separated and numbered; and the other portion of the complaint contains a “ statement of the facts constituting ” another cause of action for assault and battery to and upon the person of the plaintiff, and such “ statement of facts ” should have been numbered and separated from the first cause of action.
We, therefore, differ from the Special Term and its order which denied the defendant’s motion on the “ ground that but one cause of action, namely, trespass, is alleged in the complaint.” (Code of Civil Pro., §§ 481, 483; Case v. Shepard, 2 Johns. Cases, 29; Benedict v. Seymour, 6 How., 298; Wiles v. Suydam, 64 N. Y., 175; Pomeroy’s Remedies and Rights, §§ 452, 462; Anderson v. Hill, 53 Barb., 238; Langdon v. Guy, 91 N. Y., 660; Fisher v. Conway, 21 Kan., 18; Durkee v. S. and W. R. R. Co., 4 How. Pr., 226; Gooding v. McAlister, 9 How., 123; Zimmerman v. Shreever, 27 Alb. Law Jour., 499.)
Our attention is called to Van Leuven v. Lyke (1 Comst., 517), which was an action for trespass for injury to plaintiff’s animals by defendant’s animals, and the damages were described in the complaint, and it was not alleged or proven that defendant had knowledge of the vicious propensities of his animals. It was held damages could not be recovered. It does not aid the respondent here.
'We have looked into the other cases cited by the respondent and do not find anything in conflict with the views already expressed. In case the plaintiff recovers less than fifty dollars for trespass, a different rule as to costs would be applicable than would prevail in an action where the recovery was for an assault and battery for less than fifty dollars. In case the causes of action are separately stated and numbered, confusion and difficulties in regard to the rule respecting costs may be avoided. (Code, §§ 3228, 3234.)
We think the order appealed from in this and the other eight cases should be reversed, with ten dollars costs and disbursements in one case, and the motion granted in all the cases, with ten dollars costs of *261motion in one case, plaintiff to serve amended complaints within ten days from the service of a copy of this order.
Boabdman and Follett, JJ., concurred.
Orders reversed, with ten dollars costs and disbursements in one case, and the motion granted in all the cases, with ten dollars costs of motion in one case, plaintiff to serve amended complaints within ten days from the service of orders.